SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

206
CA 13-01373
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN RE: EIGHTH JUDICIAL DISTRICT ASBESTOS
LITIGATION.
--------------------------------------------
JOANN H. SUTTNER, EXECUTRIX OF THE ESTATE OF
GERALD W. SUTTNER, DECEASED,
PLAINTIFF-RESPONDENT,

                     V                                             ORDER

A.W. CHESTERTON COMPANY, ET AL., DEFENDANTS,
AND CRANE CO., DEFENDANT-APPELLANT.


K&L GATES LLP, PITTSBURGH, PENNSYLVANIA (MICHAEL J. ROSS, OF THE
PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ & PONTERIO, LLC, BUFFALO (JOHN N. LIPSITZ OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (John P.
Lane, J.H.O.), entered April 15, 2013. The judgment awarded plaintiff
money damages against defendant Crane Co. upon a jury verdict.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court